202 Or. 4 (1954)
271 P.2d 658
IN THE MATTER OF THE ESTATE OF CHARLES J. PETERSON, DECEASED.
JOHNSTON ET AL.
v.
GOAKEY, EXECUTRIX
Supreme Court of Oregon.
Argued June 2, 1954.
Affirmed June 17, 1954.
Petition for rehearing denied July 13, 1954.
James O. Goodwin, Oregon City, argued the cause for appellants. On the brief were Butler, Jack & Beckett, Oregon City.
Sidney L. Hayes, Portland, argued the cause for respondent. With him on the brief was John H. Kelley, Portland.
*5 Before LATOURETTE, Chief Justice, and LUSK, BRAND and TOOZE, Justices.
AFFIRMED.
PER CURIAM.
This is a will contest brought by Olaf Johnston and The Hebrew Evangelization Society, incorporated, a California corporation, to set aside the purported last will and testament of Charles J. Peterson, dated February 14, 1950, on the grounds of undue influence, and incompetency of the testator. The prayer of the petition is to declare null and void the will of February 14, 1950, and to admit in probate an earlier will dated February 10, 1949.
Olaf Johnston is the brother-in-law of the testator and, together with the Hebrew Evangelization Society, was a beneficiary under the earlier will.
1. The record discloses that after the execution of the February 10, 1949, will, defendant executed four additional wills, including the one in contest and that in the will of December 14, 1949, the one immediately preceding the will under contest, no mention was made of either Olaf Johnston or the Hebrew Evangelization Society, contestants herein. ORS 115.180. See In re Carlson's Estate, 153 Or 327, 56 P2d 347. Furthermore, the record discloses that the February 10 will was last seen in the possession of the testator and was not thereafter found. It therefore must be presumed to have been revoked by the testator.
2. For the above reasons petitioners have no standing in court to contest the will in question as under the state of the record they would have no financial interest in the estate.
Affirmed.